Proceeding to discipline respondent, an attorney, on four charges: (1) That he misrepresented himself as authorized to make a mortgage commitment for a concern known as Wellington Associates when, in fact, he had no such authority; that on the basis of such misrepresentation respondent requested and received $4,200, purportedly for the purpose of turning this sum over to the attorney for said concern as a stand-by fee, and that respondent immediately converted $2,100 of the money to his own use and attempted to convert the remainder; (2) That respondent issued a series of bad checks knowing that he did not have sufficient funds in his bank account for their payment on presentation; (3) That he obtained lodging at three different hotels and left without paying or offering to pay the respective hotel bills; and (4) That there are eleven judgments of record against respondent totaling approximately $8,500, and that he has permitted such judgments to remain unpaid and unsatisfied. The Referee to whom the issues were referred for hearing has submitted his report in which he found that the evidence sustained all of the charges except the one relating to the unpaid hotel bills. The Referee further found that the respondent’s conduct in permitting so many judgments to remain unsatisfied constituted professional misconduct, since it evinced a complete disregard of financial obligations. The petitioner now moves to confirm the Referee’s report and findings. The motion is granted; the Referee’s report and findings are confirmed; they are amply supported by the proof. Under all the circumstances, it is our opinion that, in respondent’s own interest and in the interest of the public, he should be suspended from practice of the law for a period of at least four years. Accordingly, respondent is suspended from the office of attorney and counselor at law and is enjoined from the practice *832of law for a period of four years, commencing as of the date of entry of the order hereon. Beldoek, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.